Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT, dated as of July 31, 2008, is entered into by and
among the financial institutions identified on the signature pages hereto
(collectively, the “Lenders”), U.S. Bank National Association, as administrative
agent for the Lenders (in such capacity, the “Agent”), Westaff (USA), Inc., a
California corporation (the “Borrower”), and Westaff, Inc., a Delaware
corporation and the sole shareholder of the Borrower, as parent guarantor (the
“Parent Guarantor”), with reference to the following facts:

 

RECITALS

 

A.            The Borrower, the Parent Guarantor, the Agent and the Lenders are
parties to a Financing Agreement, dated as of February 14, 2008, as amended
(collectively, the “Financing Agreement”), pursuant to which the Agent and the
Lenders provide certain credit facilities to the Borrower.

 

B.            An Event of Default (the “Existing Event of Default”) has occurred
and is continuing under Section 11.1(b)(1) of the Financing Agreement.  The
Existing Event of Default was caused by the Borrower’s failure to comply with
Section 10.28 of the Financing Agreement, due to the Borrower’s failure to
achieve a Fixed Charge Coverage Ratio of at least 1.25 to 1.00 for the
Applicable Period ended April 19, 2008.

 

C.            The Borrower and the Parent Guarantor have requested that the
Agent and the Lenders temporarily forbear from exercising their available
default rights and remedies under the Financing Agreement, the other Loan
Documents, applicable law and equity (collectively, “Default Rights and
Remedies”) in response to the occurrence and continuance of the Existing Event
of Default, and the Agent and the Lenders are willing to do so on the terms and
conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Defined Terms.  Any and all initially-capitalized terms used in
this Agreement (including, without limitation, in the recitals to this
Agreement) without definition shall have the respective meanings assigned
thereto in the Financing Agreement.

 

2.             Limited Forbearance Agreement.  So long as no additional Events
of Default occur during such period, the Agent and the Lenders hereby agree to
forbear from exercising any of their Default Rights and Remedies in response to
the occurrence and continuance of the Existing Event of Default throughout the
period commencing on the date of this Agreement and ending on August 26, 2008
(the “Forbearance Period”).

 

3.             No Waiver.  The agreement of the Agent and the Lenders under
Section 2 of this Agreement conditionally to forbear from exercising their
Default Rights and Remedies throughout the Forbearance Period shall not
constitute a waiver of any of their Default Rights and Remedies, and the Agent
and the Lenders hereby expressly reserve all such Default Rights and Remedies.

 

--------------------------------------------------------------------------------


 

4.             Reduction of Revolving Credit Facility.  The aggregate amount of
the Revolving Credit Commitments of the Lenders has been reduced from
$50,000,000 to $33,000,000, effective as of June 23, 2008.

 

5.             Reserve for Payroll and Payroll Taxes.  The Agent shall maintain
a reserve against Revolving Credit Availability to cover the Borrower’s payroll
and payroll tax obligations.  The required amount of such reserve shall be based
upon the assumptions that the Borrower’s weekly payroll obligations total
$4,400,000 and that the Borrower’s weekly federal and state payroll tax
obligations total $135,000.  The Agent shall adjust the required amount of the
reserve if the Borrower’s actual weekly payroll obligations total materially
more (or less) than $4,400,000 or if the Borrower’s actual weekly unemployment
taxes total materially more (or less) than $135,000.  The Agent shall add
$135,000 to such reserve each week.  Upon the Agent’s receipt of evidence of the
Borrower’s payment of all of its weekly federal and state payroll tax
obligations for the preceding quarter, the Agent shall relieve the entire amount
of the cumulative weekly reserves imposed by the Agent for such quarter and
thereafter shall add $135,000 to the reserve for each week of the following
quarter. The reserve against Revolving Credit Availability under this Section 5
shall be reduced by the $5,000,000 of cash which the Borrower maintains in a
deposit account at U.S. Bank National Association.

 

6.             Field Examination.  The Borrower shall assist and cooperate with
the Agent’s field examiners in connection with the audit and examination of the
Borrower’s books and records currently being conducted by the Agent.

 

7.             FTI Report.  FTI Consulting Inc. shall complete and deliver to
the Agent  its final report on the Borrower’s operations no later than July 31,
2008.  Such report shall include a 13-week cash flow forecast and a 12-month
projection, including a Borrowing Base calculation.

 

8.             Return of Travelers Letter of Credit.  The Borrower shall use its
best efforts to cause The Travelers Indemnity Company (“Travelers”) as  promptly
as practicable to return to the LC Issuer the original, undrawn Letter of Credit
in the face amount of $27,000,0000 issued by the LC Issuer to Travelers.  The
Borrower shall offer to provide Travelers cash collateral in the amount of
$27,000,000 in exchange for the Borrower’s requested return of such Letter of
Credit, and the Borrower shall obtain such cash collateral by requesting a
Revolving Loan under the Financing Agreement.

 

9.             Continued Imposition of Default Interest.  The Agent shall
continue to assess interest on the Obligations at the Default Rate throughout
the Forbearance Period.

 

10.           Twice Weekly Delivery of Borrowing Base Certificates; Updated
Receivables Agings.  Notwithstanding anything to the contrary set forth in
Section 8.3 of the Financing Agreement, the Borrower shall deliver a Borrowing
Base Certificate to the Agent not less frequently than twice each week.  With
each such delivery of a Borrowing Base Certificate, the Borrower shall deliver
to the Agent an aging of the Eligible Billed Receivables, so that the Agent can
adjust the amount of such Receivables that are outstanding more than 90 days
after their invoice date, in relation to the amount of such aged

 

--------------------------------------------------------------------------------


 

Receivables reflected in the immediately preceding Borrowing Base Certificate
delivered by the Borrower to the Agent.

 

11.           General Release.  In consideration of the agreement of the Agent
and the Lenders to enter into this Agreement and hereby conditionally forbear
from exercising their available Default Rights and Remedies throughout the
Forbearance Period, the Borrower and the Parent hereby release, discharge and
acquit the Agent, each Lender and their respective agents, servants, employees,
successors and assigns from any and all claims, demands, liabilities,
obligations and causes of action, whether known or unknown, against them, which
the Borrower or the Parent now own or hold, which the Borrower or the Parent has
at any time heretofore owned or held, or which the Borrower of the Parent
hereafter may own or hold, by reason of any action, matter, cause or thing
whatsoever done prior to the date of this Agreement, including specifically, but
not limited to, any and all claims, demands, rights and causes of action
whatsoever arising out of or which could be alleged to arise out of the
Financing Agreement or any of the other Loan Documents.

 

                It is the intention of the Borrower and the Parent in executing
this Agreement that the same shall be effective as a bar to each and every
claim, demand, and cause of action hereinabove specified, and in furtherance of
this intention the Borrower and the Parent each waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

 

                “A general release does not extend to claims which the creditor
does not      know or suspect to exist in his favor at the time of executing the
release,      which if known by him might have materially affected his
settlement with                the debtor.”

 

The Borrower and the Parent acknowledge that each of them may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agree that this
Agreement shall be and remain effective in all respects notwithstanding any such
differences or additional facts.

 

12.           Forbearance Fee.  In consideration of the agreement of the Agent
and the Lenders to enter into this Agreement and hereby conditionally forbear
from exercising their available Default Rights and Remedies throughout the
Forbearance Period, the Borrower shall pay to the Agent, for the ratable benefit
of the Lenders, a one-time forbearance fee in the amount of $50,000 (the
“Forbearance Fee”).  The Forbearance Fee shall be fully-earned, non-refundable
and due and payable in one lump sum on the date of this Agreement.  The Borrower
and the Parent Guarantor acknowledge and agree that the Agent shall effect
payment of the Forbearance Fee when due by charging the full amount thereof to
the Borrower’s Revolving Loans account.

 

13.           Conditions Precedent.  The effectiveness of this Agreement shall
be subject to the prior satisfaction of each of the following conditions:

 

                      (a)  This Agreement.  The Agent shall have received this
Agreement, duly executed by the Borrower, the Parent Guarantor and each of the
Lenders; and

 

--------------------------------------------------------------------------------


 

                (b)  Replacement Notes. The Agent shall have received a
replacement Note for each Lender, in the principal amount of such Lender’s
Revolving Credit Commitment, as reduced hereby, duly executed by the Borrower,
and each Lender shall have returned its original Note to the Agent for
cancellation and return to the Borrower.

 

14.           Reaffirmation and Ratification.  The Borrower and the Parent
Guarantor hereby reaffirm, ratify and confirm their respective Obligations under
the Financing Agreement and the other Loan Documents, acknowledge that all of
the terms and conditions in the Financing Agreement remain in full force and
effect, and further acknowledge that the security interests granted to Agent in
the Collateral are valid and perfected.

 

15.           Integration.  This Agreement constitutes the entire agreement of
the parties in connection with the subject matter hereof and cannot be changed
or terminated orally.  All prior agreements, understandings, representations,
warranties and negotiations regarding the subject matter hereof, if any, are
merged into this Agreement.

 

16.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, taken together, shall constitute but one and the
same agreement.

 

17.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws (as opposed to the conflicts
of law principles) of the State of California.

 

[Rest of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
respective duly authorized officers as of the date first above written.

 

 

 

WESTAFF (USA), INC.,

 

a California corporation,

 

as the Borrower

 

 

 

 

By:

/s/ Christa C. Leonard

 

Name:

Christa C. Leonard

 

Title:

SVP CFO

 

 

 

 

WESTAFF, INC.,

 

a Delaware corporation,
as the Parent Guarantor

 

 

 

 

By:

/s/ Christa C. Leonard

 

Name:

Christa C. Leonard

 

Title:

SVP CFO

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Agent

 

 

 

 

 

 

 

By:

/s/ Daryl A. Jagstrp,

 

 

Daryl A. Hagstrom

 

 

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Daryl A. Hagstrom

 

 

Daryl A. Hagstrom

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Supremna Thurmond

 

 

Supremna M. Thurmond

 

 

Relationship Manager

 

--------------------------------------------------------------------------------